Citation Nr: 1106420	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-36 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1815 for a child born 
with birth defects.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The claimant reports that her father served in Vietnam from 1969 
to 1972.  However, the Veteran's dates of active duty, including 
any service in Vietnam, have not been officially verified by the 
appropriate service department.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a  September 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
The appellant resides in the jurisdiction of the Muskogee, 
Oklahoma RO.


FINDINGS OF FACT

1.  The Veteran reportedly served in the Republic of Vietnam 
during the Vietnam Era; the dates of the Veteran's service have 
not been verified by the appropriate service department.  

2.  The Veteran's daughter, the appellant in this case, was born 
in July 1977.  The appellant has been diagnosed with 
neurofibromatosis.

3.  Neurofibromatosis is not a covered birth defect pursuant to 
38 U.S.C.A. § 1815.

4.  There is no competent evidence that the appellant's mother 
was a Vietnam veteran.  


CONCLUSION OF LAW

There is no legal entitlement to benefits for a birth defect 
claimed to have been the result of in-service herbicide exposure.  
38 U.S.C.A. §§ 1805, 1815 (West 2002); 38 C.F.R. §§ 3.814, 3.815 
(2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the claimant 
of any information and medical or lay evidence that is necessary 
to substantiate the claim.  VA will inform the claimant which 
information and evidence, if any, the claimant is to provide to 
VA and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the claimant obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R § 3.159 (2010).  The Court has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. at 183 (2002).

In connection with the claim herein decided, the claimant has 
been notified of the reasons for the denial of the claim, and has 
been afforded the opportunity to present evidence and argument 
with respect to the claim.  The Board finds that these actions 
are sufficient to satisfy any duties to notify and assist owed 
the appellant.  As will be explained below, the claim lacks legal 
merit.  As the law, and not the facts, is dispositive of the 
claim, the duties to notify and assist imposed by the VCAA are 
not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

II.  Analysis of Claim

The claimant seeks benefits pursuant to the provisions of 38 
U.S.C.A. § 1815 (West 2002).  She contends that neurofibromatosis 
resulted from her father's exposure to Agent Orange while serving 
in Vietnam.  

VA shall pay a monthly allowance, based upon the level of 
disability, to or on behalf of a child of a Vietnam veteran who 
has spina bifida and other birth defects, to include 
achondroplasia, cleft lip and cleft palate, congenital heart 
disease, congenital talipes equinovarus (clubfoot), esophageal 
and intestinal atresia, Hallerman-Streiff syndrome, hip 
dysplasia, Hirschprung's disease (congenital megacolon), 
hydrocephalus due to aqueductal stenosis, hypospadias, 
imperforate anus, neural tube defects, Poland syndrome, pyloric 
stenosis, syndactyly (fused digits), tracheoesophageal fistula, 
undescended testicles, and Williams syndrome, that are associated 
with the veteran's exposure to toxic herbicides.  38 U.S.C.A. 
§ 1805(a), 1812, 1815 (West 2002); 38 C.F.R. § 3.814(a), 3.815 
(2010). 

Significantly, spina bifida is the only birth defect which 
warrants an award of monetary benefits based on the herbicide 
exposure of a Vietnam veteran who is the father of the child at 
issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify 
for a monthly allowance on the basis of other birth defects, the 
claimant must show that the Vietnam veteran who was exposed to 
herbicides is the mother of the child. 38 U.S.C.A. §§ 1812, 1815 
(West 2002); 38 C.F.R. § 3.815 (2010).

The Board acknowledges that the Veteran's service records have 
not been associated with the claims folder, and therefore his 
alleged service in Vietnam and exposure to herbicides may not be 
presumed.  Nevertheless, further development is not warranted.  
The appellant has submitted medical records which indicate she 
has been diagnosed with scoliosis and neurofibromatosis.  The 
Board notes that these disabilities are not covered birth defects 
pursuant to 38 C.F.R. § 3.815(d)(7)(v).  

Additionally, the law provides for the payment of a monetary 
allowance only to eligible children of female Vietnam veterans 
who are born with certain birth defects.  The record in this case 
does not show that the claimant's mother was a veteran who was 
exposed to herbicides in Vietnam.  Therefore, the Board concludes 
that there is no provision under which to allow a grant of the 
benefit sought on appeal.  Accordingly, the claim must be denied 
for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 
(1996) (where law is dispositive, not evidence, the appeal should 
be terminated for lack of legal merit or entitlement); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 
(1994).   


ORDER

Entitlement to VA compensation under 38 U.S.C.A. § 1815 for a 
child born with birth defects is denied.  



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


